Fourth Court of Appeals
                               San Antonio, Texas
                                      July 31, 2019

                                   No. 04-19-00407-CR

                                    Brady DUPREE,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019CR3412W
                         Honorable Jennifer Pena, Judge Presiding

                                         ORDER

      This appeal is DISMISSED.

      It is so ORDERED on July 31, 2019.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2019.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court